DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aphek (U.S. Patent Application Publication No. 2018/0349522 A1).

	Regarding claim 1: 
	Aphek teaches: a display method for superimposing and displaying a second object on a virtual space including a first object which is formed of first point cloud data acquired from a real space (see e.g. Figs. 3-8, and claim 17. A method that superimposes a second object on a virtual space (RTDM, point cloud model) generated from sensor data representative of an actual building in reality.  The second object superimposed can be a BIM (building information model), see Fig. 12, which teaches superimposing at least part of the RTDM onto at least part of the BIM, or vice versa) (see also alternative mapping, and discussion below), the display method comprising: 
	determining a movable region of the second object; 
	generating a third object corresponding to the movable region; and 
	outputting information for superimposing and displaying the third object on the virtual space (see the above mapping re: Aphek, namely Figs. 3-8 and 12.  Aphek relates to methods that can be used during building construction (see Abstract).  The method includes having access to a plurality of BIM objects associated with planned portions of the building, each having information that indicates a location of the planned portion.  The above “movable region of the second object” can be areas that a second BIM can be moved or placed with respect to a building (i.e. doors, windows, movable panels, hinges). 

	Alternatively, the superimposing of the second object onto the virtual space could be done by updating the scan of the building as construction progresses, and a new object (i.e. second object) has been added or built).  Claim 1 is broad in many respects so there are multiple alternative teachings of claim 1 within the disclosure of Aphek. 
	 

	Regarding claim 3:
	Aphek further teaches: the display method of claim 1, wherein the second object is an object generated based on second point cloud data (this can be done by updating the point cloud data or RTDM as the building is being built and new objects are being added to the building. See e.g. Figs. 1A-1B and paras. 142-209. This can reflect the actual construction state (based on sensor data) by re-processing, or processing new scan or sensor data. See e.g. paras. 190-95, where temporary objects can arrive and disappear).  


	Regarding claim 5:
	Aphek further teaches: the display method of claim 1, wherein the first point cloud data includes color data obtained by measuring a three-dimensional object existing in the real space (e.g. claim 9 and para. 126-33 and 209). 


	 Regarding claim 7:
	Aphek further teaches: a non-transitory computer-readable recording medium on which a program for causing a computer to execute the display method of claim 1 is recorded (see e.g. para. 103, software to execute the functions of Aphek, in combination with para. 356, memory (RAM) with program code for a CPU to execute).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Aphek in view of Schuster (U.S. Patent Application Publication No. 2018/0336732 A1).

	Regarding claim 2:
	Aphek further teaches: the display method of claim 1, wherein the third object is formed of solid data, and the display method further comprises (see e.g. claim 1 and mapping to claim 1 above, the third object can be a BIM object formed of solid data. See also paras. 137-66).  
	Regarding: determining whether or not the first object interferes with the third object; and 
	outputting information indicating that the first object and the second object interfere with each other when it is determined that the first object interferes with the third object, consider the following. 
	As mapped in claim 1, Aphek teaches that the RTDM and/or BIM objects can be continually generated, updated and viewed as construction progresses.  This teaches a 
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  



	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display method of claim 1, further comprising: when an empty area or an entry allowable area into which an operator can enter is displayed based on the first point cloud data in the virtual space, outputting information for displaying a region excluding the third object as the empty area or the entry allowable area, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The above mapping to claim 2 is equally relevant here and should be read in conjunction. Aphek teaches monitoring a construction project by continually updating RTDM and BIM objects superimposed (see mapping to claim 1 as well; and Figs. 6- 12).  An empty area or entry allowable area could be a doorway or opening in the construction, as taught by Aphek, into which an operator can enter. This can be shown in the first point cloud, as mapped above in claim 1.  Regarding outputting information for displaying a region excluding the third object as the empty or entry allowable area, this can be done by outputting and displaying an information element, indicating that the third object cannot be placed in the doorway or otherwise empty area (see Schuster, Figs 3-5 and 10A-10C). 
	Modifying the applied references, such to include the information elements of Schuster with the method of Aphek, both references concerned with virtual/augmented reality and monitoring progress of projects, is all of taught, suggested, and obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aphek.

	Regarding claim 6: see also claims 1 and 7. 
	Aphek further teaches: an image generation device for generating an image of a virtual space (see e.g. claim 1 and Figs. 15 and 16: 200 in both figures), the image generation device comprising: a circuit (Fig. 15: 220); and a memory (Fig. 15: 210), wherein the circuit is configured to, by using the memory (see also e.g. para. 356)…
	The circuit of claim 6 performs the method of claim 1, whereby the circuit is configured to, using memory, execute what is also recited in claim 7, regarding a program being stored for a computer to execute.  Thus, the same rationale for rejection of claims 1 and 7 apply. It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references such that the method and program of claims 1 and 7 are performed by the device, as mapped above. The motivation would be to take advantage of known hardware and software architecture for performing tasks. 

	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the PTO-892 are relevant to mapping areas using point clouds for purposes of manipulating, monitoring or viewing the areas. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613